          Case 5:17-cv-01167-JD Document 92 Filed 12/31/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ALEX MOORE,                           )
                                      )
             Plaintiff,               )
                                      )
v.                                    )           Case No. CIV-17-01167-JD
                                      )
SCOTT JAY, Sheriff and all Appointees )
Concern, individually, and DIANE      )
BILBO, Captain and all Appointees     )
Concern, individually,                )
                                      )
             Defendants.              )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is United States Magistrate Judge Suzanne Mitchell’s Report and

Recommendation [Doc. No. 91] filed on December 1, 2020. Judge Mitchell recommends

that the Court deny Plaintiff Alex Moore’s Motion to Reopen Case [Doc. No. 86] and

Motion for Order to Stop Payment of Settlement Check [Doc. No. 87].

       Judge Mitchell advised Mr. Moore of his right to file an objection to the Report

and Recommendation with the Clerk of Court by December 22, 2020, and that failure to

timely object to the Report and Recommendation waives the right to appellate review of

both factual and legal issues in the Report. [Doc. No. 91 at 8–9]. See Duffield v. Jackson,

545 F.3d 1234, 1237 (10th Cir. 2008); see also 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”) (emphasis added);

Fed. R. Civ. P. 72(b)(3) (same). “In the absence of timely objection, the district court

may review a magistrate[] [judge’s] report under any standard it deems appropriate.”
         Case 5:17-cv-01167-JD Document 92 Filed 12/31/20 Page 2 of 2




Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S.

140, 150, 154 (1985)). Mr. Moore did not file an objection to the Report and

Recommendation by the deadline, nor did he request an extension of time to do so.

      Upon its review of the parties’ submissions and exhibits attached thereto [Doc.

Nos. 86, 87, 89, and 90] and the Report and Recommendation [Doc. No. 91], the Court

ACCEPTS and ADOPTS the Report and Recommendation [Doc. No. 91] in its entirety

for the reasons stated in the Report and Recommendation. Accordingly, for the reasons in

the Report and Recommendation [Doc. No. 91], the Court DENIES Mr. Moore’s Motion

to Reopen Case and Motion for Order to Stop Payment of Settlement Check [Doc. Nos.

86 and 87].

      IT IS SO ORDERED this 31st day of December 2020.




                                            2
